             Case 2:20-cv-01505-BJR Document 13 Filed 08/23/21 Page 1 of 3



1                                                THE HONORABLE BARBARA J. ROTHSTEIN

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE

10   GILDA CORK,

11                                 Plaintiff,                   No. 2:20-cv-01505-BJR

12                          v.                                  STIPULATION AND ORDER OF
                                                                DISMISSAL
13   HOLLAND AMERICA LINE N.V., a Curacao
     corporation; HAL ANTILLEN N.V., a Curacao
14   corporation; HAL NEDERLAND N.V., a Curacao
     corporation; HOLLAND AMERICA LINE USA INC.,
15   a Delaware Corporation;

16                                 Defendants.

17
                                            STIPULATION
18
               COME NOW Plaintiff GILDA CORK and Defendants Holland America Line N.V.,
19
     HAL Antillen N.V., HAL Nederland N.V., and Holland America Line USA Inc., through
20
     their respective counsel, and stipulate to the entry of an Order of Dismissal of Plaintiff’s
21
     Claims Against Defendants, in their entirety, with prejudice and without costs, for the reason
22
     that the named parties have reached final settlement in this matter.
23

24   {29586-00721786;1}
     STIPULATION AND ORDER OF DISMISSAL                                           Le Gros Buchanan
     Case No. 2:20-cv-01505-BJR - Page 1                                               & Paul
25                                                                                   4025 delridge way sw
                                                                                            SUITE 500
                                                                                 SEATTLE, WASHINGTON 98106-1271
26                                                                                        (206) 623-4990
             Case 2:20-cv-01505-BJR Document 13 Filed 08/23/21 Page 2 of 3



1

2
               DATED this 20th day of August, 2021.
3

4                                                /s/Louis Shields
                                                 LOUIS A. SHIELDS, WSBA # 25740
5                                                LEGROS BUCHANAN & PAUL
                                                 4025 Delridge Way S.W., Suite 500
6                                                Seattle, Washington 98106
                                                 Telephone:     206-623-4990
7                                                Facsimile:     206-467-4828
                                                 Email:         lshields@legros.com
8                                                Attorney for Defendants

9

10
                                                 /s/Charles P. Moure (via email authorization)
11                                               CHARLES P. MOURE, WSBA # 23701
                                                 MOURE LAW PLLC
12                                               1521 Second Avenue, Suite 1400
                                                 Seattle, WA 98101
13                                               Telephone:     206-300-2351
                                                 Facsimile:     206-374-2293
14                                               Email:         charles@mourelaw.com
                                                 Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24   {29586-00721786;1}
     STIPULATION AND ORDER OF DISMISSAL                                         Le Gros Buchanan
     Case No. 2:20-cv-01505-BJR - Page 2                                             & Paul
25                                                                                 4025 delridge way sw
                                                                                          SUITE 500
                                                                               SEATTLE, WASHINGTON 98106-1271
26                                                                                      (206) 623-4990
             Case 2:20-cv-01505-BJR Document 13 Filed 08/23/21 Page 3 of 3



1
                                                       ORDER
2
               Based upon the foregoing Stipulation, Plaintiff’s claims against Defendants are
3
     hereby dismissed with prejudice, and without costs.
4
                          Dated this 23rd day of August, 2021.
5



                                                   A
6

7
                                                   THE HONORABLE BARBARA ROTHSTEIN
8                                                  United States District Court Judge

9

10   Presented By:

11   LEGROS BUCHANAN & PAUL

12   By Louis A. Shields
     LOUIS A. SHIELDS, WSBA #25740
13   LeGros Buchanan & Paul
     4025 Delridge Way SW, Suite 500
14   Seattle, WA 98106
     Phone: 206.623.4990
15   Fax: 206.467.4828
     Email: lshields@legros.com
16   Attorneys for Defendants

17

18

19

20

21

22

23

24   {29586-00721786;1}
     STIPULATION AND ORDER OF DISMISSAL                                              Le Gros Buchanan
     Case No. 2:20-cv-01505-BJR - Page 3                                                  & Paul
25                                                                                     4025 delridge way sw
                                                                                              SUITE 500
                                                                                   SEATTLE, WASHINGTON 98106-1271
26                                                                                          (206) 623-4990
